Paul W. Brown, J.,
dissenting. The majority opinion validates a legislative ploy designed by a present majority of the General Assembly to circumvent the people’s power of referendum.
From today forward, the people’s constitutional right *169to referendum has been abolished, or at the very least, diminished to a mere privilege to be granted by the General Assembly in only those instances where a referendum would not pose a serious threat to the legislation. The approval of this scheme by a majority of this court marks the beginning of the demise of constitutional government in Ohio.